                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

BETH RAINES,

        Plaintiff,                                   Case No.: 3:18-cv-416

vs.

COMMISSIONER                                         District Judge Thomas M. Rose
OF SOCIAL SECURITY,                                  Magistrate Judge Michael J. Newman

        Defendant.


          ORDER AND ENTRY: (1) GRANTING DEFENDANT’S MOTION FOR
        VOLUNTARY REMAND (DOC. 13); (2) REMANDING THIS CASE TO THE
        COMMISSIONER UNDER THE FOURTH SENTENCE OF 42 U.S.C. § 405(g)
      FOR FURTHER PROCEEDINGS; AND (3) TERMINATING THIS CASE ON THE
                             COURT’S DOCKET


        This Social Security disability benefits appeal is presently before the Court on Defendant’s

motion for voluntary remand to the Commissioner for further administrative proceedings pursuant

to the Fourth Sentence of 42 U.S.C. § 405(g). Doc. 13. Based upon Defendant’s motion, and for

good cause shown, IT IS ORDERED THAT: (1) the ALJ’s non-disability finding is found

unsupported by substantial evidence, and Defendant’s motion for voluntary remand (doc. 13) is

GRANTED; (2) this case is REMANDED to the Commissioner under the Fourth Sentence of 42

U.S.C. § 405(g) for further proceedings; and (3) this case is TERMINATED upon the Court’s

docket. The Clerk is ORDERED to enter judgment accordingly.

        IT IS SO ORDERED.


Date: May 22, 2019                                   *s/Thomas M. Rose
                                                     Thomas M. Rose
                                                     United States District Judge
